DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgement of Receipt
	Applicant's response filed on 02/23/2021 to the Office Action mailed on 09/23/2020 is acknowledged.
Claim Status
Claims 1-31 are pending. 
Claims 15-17 are currently amended.
Claims 30 and 31 are newly added.
Claims 1-31 have been examined.
Claims 1-31 are rejected.

Priority
	Priority to 371 PCT/EP2017/070428 filed on 08/11/2017, which claims priority to European patent application 16184119.2 filed on 08/12/2016 is acknowledged.
Withdrawn Claim Rejections - 35 USC § 103
Response to Applicant’s Arguments
	The rejection of claims 15-29 under 35 U.S.C. 103 as being unpatentable over Foster et al. (US Patent Application Publication 2014/0018729 A1, Published 01/16/2014) in view of Pendharkar et al. 
	The rejection of claims 1-29 under 35 U.S.C. 103 as being unpatentable over Foster et al. (US Patent Application Publication 2014/0018729 A1, Published 01/16/2014) in view of Kastaros et al. (US Patent 5413571, Published 05/09/1995) as evidenced by Alvis et al. (US Patent 7119062 B1, Published 10/10/2006), First (US Patent Application Publication 2006/0051377 A1, Published 03/09/2006) and Sun et al. (US Patent Application Publication 2012/0148633, Published 06/14/2012) is withdrawn in view of Applicant’s arguments. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant argues that the composition of Zyderm has a viscosity of 3 Pa.S. The instant specification describes a hemostatic flowable having a viscosity of 20-10000 Pa.S (page 16, lines 30-36). It would be expected that combining saline with the powder composition with saline the viscosity would be similar to Zyderm. However, this would not be a flowable as defined by the specification. Further, Foster et al. does teach or suggest that one could add saline to the powder composition of Foster et al. and be successful. For the foregoing reasons, the prior art does not teach or suggest that the combination of saline with the powder would give a flowable. Therefore, claims 1-31 are allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI SOROUSH whose telephone number is (571)272-9925.  The examiner can normally be reached on M-F 9:30am-6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann R Richter can be reached on (571) 272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALI SOROUSH/Primary Examiner, Art Unit 1617